DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DANIEL K. BUSCH,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3773

                          [October 15, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 502015CF005490A.

  Daniel K. Busch, Perry, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.